                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00707-MEH

THE UNITED STATES OF AMERICA,

       Plaintiff,
v.

1.     10131 GRAPE COURT, THORNTON, COLORADO,
2.     9849 JASPER STREET, COMMERCE CITY, COLORADO,
3.     $118,955.00 IN UNITED STATES CURRENCY,
4.     $40,030.00 IN UNITED STATES CURRENCY,
5.     2017 GMC SIERRA DENALI 2500, VIN 1GT12UEY3HF104690,
6.     $10,000.00 IN UNITED STATES CURRENCY SEIZED FROM
       JONATHAN MARTINEZ,
7.     $10,000.00 IN UNITED STATES CURRENCY SEIZED FROM
       MARCOS RAMIREZ,
8.     $264.00 IN UNITED STATES CURRENCY,
9.     $24,500.00 IN UNITED STATES CURRENCY,
10.    $4,563.00 IN UNITED STATES CURRENCY,
11.    MEN’S ROLEX WATCH,
12.    2011 PETERBILT 386 SEMI-TRACTOR,
13.    $6,378.75 SEIZED FROM U.S. BANK ACCOUNT NO. 103683996278, and
14.    $45,716.28 FUNDS SEIZED FROM WELLS FARGO BANK ACCOUNT NO.
       7701126034,

       Defendants.


                            FINAL ORDER OF FORFEITURE


Michael E. Hegarty, United States Magistrate Judge.

       THIS MATTER comes before the Court on the United States’ Unopposed Motion

for Final Order of Forfeiture (ECF 64). Having reviewed the Motion, the Court FINDS that:

1.     The United States commenced this action in rem pursuant to the civil forfeiture

provisions of 21 U.S.C. § 881.
2.     The facts and verifications as set forth in the Verified Amended Complaint provide probable

cause and an ample basis by a preponderance of the evidence for a final judgment and order of

forfeiture as to the following Defendants (hereafter, collectively “Defendant Properties”):

       a. 2017 GMC Sierra Denali 2500, VIN 1GT12UEY3HF104690;
       b. $4,563.00 in U.S. currency;
       c. Men’s Rolex Watch;
       d. 2011 Peterbilt 386 Semi-Tractor; and
       e. $6,378.75 seized from US Bank Account No. 103683996278.

3.     All known interested parties have been provided an opportunity to respond and that

publication has been effected as required by Rule G(4) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions.

4.     The United States and Claimants Richard Martinez and Jessica Rojas have reached a

settlement and consent agreement resolving their interest and all issues in dispute as to the

Defendant Properties.

5.     The United States and the lienholder for Defendant 2017 GMC Sierra Denali 2500, VIN

1GT12UEY3HF104690, have reached a settlement agreement, resolving the lienholder’s interest

and all issues as to Defendant 2017 GMC Sierra Denali 2500, VIN 1GT12UEY3HF104690.

6.     No other claims as to the Defendant Properties have been filed.

7.     It appears there is cause to issue a forfeiture order as the Defendant Properties under 21

U.S.C. § 881 in favor of the United States.


IT IS THEREFORE ORDERED that:

8.     Forfeiture of Defendants:

               a. 2017 GMC Sierra Denali 2500, VIN 1GT12UEY3HF104690;
               b. $4,563.00 in U.S. currency;
               c. Men’s Rolex Watch;

                                                2
                d. 2011 Peterbilt 386 Semi-Tractor; and
                e. $6,378.75 seized from US Bank Account No. 103683996278.

shall enter.

9.      The United States shall have full and legal title of:

                a. 2017 GMC Sierra Denali 2500, VIN 1GT12UEY3HF104690;
                b. $4,563.00 in U.S. currency;
                c. Men’s Rolex Watch;
                d. 2011 Peterbilt 386 Semi-Tractor; and
                e. $6,378.75 seized from US Bank Account No. 103683996278,

and may dispose of the assets in accordance with law and in accordance with the terms and

provisions of the parties.

10.     The Clerk of the Court is directed to enter Judgment. 1

11.     A Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, which this Order

constitutes, is granted as to:

                a. 2017 GMC Sierra Denali 2500, VIN 1GT12UEY3HF104690;
                b. $4,563.00 in U.S. currency;
                c. Men’s Rolex Watch;
                d. 2011 Peterbilt 386 Semi-Tractor; and
                e. $6,378.75 seized from US Bank Account No. 103683996278.




1
  After considering carefully all factors relevant to certification of a final judgment under Fed. R.
Civ. P. 54(b), see, e.g., Stockman's Water Co., LLC v. Vaca Partners, L.P., 425 F.3d 1263 (10th
Cir. 2005), the Court determines that there is no just reason for delay and that the judgment should
be certified as a final judgment. See id. at 1265. Entry of a final judgment will resolve fully and
finally the only dispute between Plaintiff and Defendants 2017 GMC Sierra Denali 2500, VIN
1GT12UEY3HF104690; $4,563.00 in U.S. currency; Men’s Rolex Watch; 2011 Peterbilt 386
Semi-Tractor; and $6,378.75 seized from US Bank Account No. 103683996278. In the context of
Plaintiff’s claims against these Defendants, this order and concomitant judgment constitute “an
ultimate disposition of an individual claim entered in the course of a multiple claims action.”
Oklahoma Turnpike Authority v. Bruner, 259 F.3d 1242 (10th Cir. 2001) (internal quotation marks
and citation omitted). There is no just reason to delay entry of a final judgment on these defendant
assets until all other possible claims or issues as to the several other remaining Defendants have
been resolved.
                                                  3
The Clerk of the Court is directed to modify the case caption in accordance with this Order.

Dated at Denver, Colorado, this 16th day of January, 2020.

                                              BY THE COURT:



                                              Michael E. Hegarty
                                              United States Magistrate Judge




                                         4
